Case 21-30085-hdh11 Doc 258 Filed 03/01/21                    Entered 03/01/21 11:28:22             Page 1 of 3



    Louis R. Strubeck, Jr. (SBT 19425600)
    Kristian W. Gluck (SBT 24038921)
    Scott P. Drake (SBT 24026812)
    Laura L. Smith (SBT 24066039)
    Nick Hendrix (SBT 24087708)
    NORTON ROSE FULBRIGHT US LLP
    2200 Ross Avenue, Suite 3600
    Dallas, TX 75201-7932
    Telephone: (214) 855-8000
    Facsimile: (214) 855-8200
    louis.strubeck@nortonrosefulbright.com
    kristian.gluck@nortonrosefulbright.com
    scott.drake@nortonrosefulbright.com
    laura.smith@nortonrosefulbright.com
    nick.hendrix@nortonrosefulbright.com

    PROPOSED COUNSEL FOR THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

    In re:                                                         §    Chapter 11
                                                                   §
    NATIONAL RIFLE ASSOCIATION OF AMERICA                          §    Case No. 21-30085-hdh11
    AND SEA GIRT LLC,                                              §
                                                                   §
                      Debtors1.                                    §    Jointly Administered

                                         WITNESS AND EXHIBIT LIST

             The Official Committee of Unsecured Creditors (the “Committee”) in the above-captioned

chapter 11 cases, by and through their undersigned proposed counsel, hereby designates the

following witnesses and exhibits (the “Witness and Exhibit List”) for the hearing scheduled on

March 4, 2021, at 1:30 p.m. (prevailing Central Time) (or as such hearing may be continued or

rescheduled, the “Hearing”).

                                                WITNESSES

       1. Any witness listed or called by any other party.



1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.

                                                        1
Case 21-30085-hdh11 Doc 258 Filed 03/01/21             Entered 03/01/21 11:28:22         Page 2 of 3




   2. Any witness necessary to authenticate the exhibits designated herein.

   3. Any witness necessary to rebut and/or impeach the testimony of a witness called or
      designated by any other party.

                                            EXHIBITS

   Ex.                              Description                           Offered   Objection Admitte
   No.                                                                                          d
    1.     Any pleadings or other documents filed in these
           cases or any related cases.
    2.     Any exhibits designated by any other party.
    3.     Rebuttal and impeachment documents as appropriate


         The Committee reserves the right to supplement or amend this Witness and Exhibit List at

any time prior to the Hearing. The Committee further reserves the right to use additional exhibits

not identified herein for purposes of rebuttal or impeachment. The Committee also reserves the

right to rely upon and use as evidence: (i) exhibits included on the exhibit list of any other parties

in interest, and (ii) any pleading, hearing transcript, or other document filed with the Court in the

above-captioned cases.



                             remainder of page intentionally left blank




                                                  2
Case 21-30085-hdh11 Doc 258 Filed 03/01/21          Entered 03/01/21 11:28:22      Page 3 of 3




 Dated: March 1, 2021                             Respectfully submitted,

                                                  NORTON ROSE FULBRIGHT US LLP

                                                  By: /s/ Laura L. Smith
                                                  Louis R. Strubeck, Jr. (SBT 19425600)
                                                  Kristian W. Gluck (SBT 24038921)
                                                  Scott P. Drake (SBT 24026812)
                                                  Laura L. Smith (SBT 24066039)
                                                  Nick Hendrix (SBT 24087708)
                                                  2200 Ross Avenue, Suite 3600
                                                  Dallas, Texas 75201-7932
                                                  Tel: (214) 855-8000
                                                  Facsimile: (214) 855-8200
                                                  louis.strubeck@nortonrosefulbright.com
                                                  kristian.gluck@nortonrosefulbright.com
                                                  scott.drake@nortonrosefulbright.com
                                                  laura.smith@nortonrosefulbright.com
                                                  nick.hendrix@nortonrosefulbright.com

                                                  Proposed Counsel to the Official Committee of
                                                  Unsecured Creditors


                               CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing
document was served upon the counsel and parties of record, electronically through the
Bankruptcy Court’s Electronic Case Filing System on those parties that have consented to such
service, on the 1st day of March, 2021.

                                                       /s/ Laura L. Smith
                                                       Laura L. Smith




                                              3
